IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-131

                                         No. 317A21

                                   Filed 16 December 2022

     IN THE MATTER OF R.S.H.


           Appeal pursuant to N.C.G.S. § 7A-30(2) from an unpublished decision of a

     divided panel of the Court of Appeals, 278 N.C. App. 605, 2021-NCCOA-369,

     affirming an involuntary commitment order entered on 19 June 2020 by Judge Pat

     Evans in District Court, Durham County. On 29 October 2021, the Supreme Court

     allowed respondent’s petition for discretionary review as to additional issues. On 21

     July 2022, this Court allowed the motion of respondent in In re J.R., 2022-NCSC-127,

     to consolidate these cases for oral argument. Heard in the Supreme Court on 20

     September 2022.


           Glenn Gerding, Appellate Defender, by Candace Washington, Assistant
           Appellate Defender, for respondent-appellant.

           Joshua H. Stein, Attorney General, by South A. Moore, General Counsel Fellow,
           and James W. Doggett, Deputy Solicitor General, for the State.

           Disability Rights North Carolina, by Lisa Grafstein, Holly Stiles, and Elizabeth
           Myerholtz for Disability Rights North Carolina, National Association of Social
           Workers, Promise Resource Network, and Peer Voice North Carolina, amicus
           curiae.

           NEWBY, Chief Justice.

¶1         In this case we first consider whether the trial court violated respondent’s due

     process rights by proceeding with respondent’s involuntary commitment hearing
                                              IN RE R.S.H.

                                             2022-NCSC-131

                                           Opinion of the Court



     when petitioner was not represented by counsel. For the reasons stated in the

     majority opinion in In re J.R., 2022-NCSC-127, we conclude the trial court did not

     violate respondent’s due process rights.1

¶2          Next respondent asks us to consider whether she preserved her right to

     challenge the trial court’s incorporation of a non-testifying physician’s examination

     report into its findings of fact and whether, by doing so, the trial court violated

     respondent’s confrontation rights. If we hold that respondent’s challenge is preserved

     and that the trial court committed error by incorporating the report, we also consider

     whether the trial court’s remaining findings of fact, absent those derived from the

     non-testifying physician’s report, were sufficient to support the trial court’s

     involuntary commitment order. Upon considering the testimony of respondent’s

     treating physician and incorporating an examination report from a non-testifying

     physician, the trial court ordered that respondent be involuntarily committed for up

     to thirty days. Because respondent preserved her confrontation argument and was

     not afforded an opportunity to challenge the inclusion of the non-testifying



            1 On 15 November 2021, In re J.R., 313A21, was designated as the lead case in six
     overlapping appeals. See In re E.M.D.Y., 279A21; In re C.G., 308A21; In re Q.J., 309A21; In
     re C.G.F., 312A21; In re J.R., 313A21; In re R.S.H., 317A21. The question presented to this
     Court in all six appeals was whether the trial court violated respondents’ due process right
     to an impartial tribunal. The due process issue in each of these cases came to this Court by
     right of appeal based upon a dissent. On 21 July 2022, the cases were consolidated for oral
     argument on this issue and heard in the Supreme Court on 20 September 2022. Because we
     resolve the due process issue based upon our holding in the lead case, that issue is not further
     discussed herein.
                                           IN RE R.S.H.

                                          2022-NCSC-131

                                        Opinion of the Court



     physician’s report, the trial court erred in incorporating the report into its findings of

     fact. The trial court’s recorded factual findings, however, are based on competent

     evidence from the testifying physician and are sufficient to support the trial court’s

     conclusion that respondent is dangerous to herself. As such, the error is not

     prejudicial, and the commitment order is affirmed.

¶3         On 21 May 2020, respondent was taken to Duke University Hospital “for

     evaluation of command auditory hallucinations to commit suicide.” Carolyn Usanis,

     M.D. examined respondent and observed her “laughing and talking to herself . . .

     [and] crying uncontrollably.” Dr. Usanis also reported that respondent informed her

     that “voices [were] saying mean things to her.” Dr. Usanis completed a commitment

     report and petitioned for respondent’s involuntary commitment. The next day, Sarah

     Kirk, M.D. examined respondent, completed a second commitment report, and also

     recommended that respondent be involuntarily committed.

¶4         On 19 June 2020, the trial court held an involuntary commitment hearing.

     Sandra Brown, M.D., respondent’s treating psychiatrist at Duke University Hospital,

     testified at the hearing. Dr. Brown explained that respondent “has a long[-]standing

     history of schizoaffective disorder” and has “spent a lot of time in these psychotic

     states.” Based on respondent’s previous admissions to Duke, Dr. Brown noted that

     respondent generally “takes a long time to recover” and to “respond to medication.”

     Dr. Brown testified that in her current psychotic state, respondent was “talking about
                                          IN RE R.S.H.

                                          2022-NCSC-131

                                        Opinion of the Court



     hearing voices telling her to kill herself,” could be “seen running around the unit

     screaming,” told doctors “that she does not think she needs any more treatment,” and

     “ha[d] not really gotten better as quickly as we had hoped.” Dr. Brown testified that

     this behavior “is a pretty typical presentation from [respondent].” As such, Dr. Brown

     recommended that respondent be committed for thirty days.

¶5           At the close of the hearing, the trial court concluded that respondent was

     mentally ill and dangerous to herself. The trial court made the following findings of

     fact:

                   Respondent has told staff (Dr.) she does not need
                   medication
                   [Respondent] continues to hear voices and states she wants
                   to kill herself
                   [Respondent] has been diagnosed since age 18 with
                   affective schizodisorder
                   [Respondent] has history of non-compliance with meds
                   [Respondent] is unable to have rational discussions w[ith]
                   team about treatment/discharge
                   [Respondent] runs on Unit screaming constantly
                   [Respondent] shows no sign of improvement; meds are
                   being changed (adjusted)/requires supervision

¶6           After the hearing concluded, the trial court incorporated the findings from Dr.

     Kirk’s second examination report into the commitment order. Dr. Kirk did not testify,

     however, and her report was not offered or admitted into evidence during the hearing.

     Dr. Kirk’s report included the following findings:

                   [Respondent] presents with auditory hallucinations that
                   are commanding her to kill herself. She has several plans
                   for how she could kill herself including electrocution in a
                                           IN RE R.S.H.

                                          2022-NCSC-131

                                        Opinion of the Court



                  bath tub with a hair dryer and cutting her wrists with a
                  knife and has access to these means at home. Her
                  symptoms are consistent with acute psychosis[.] [S]he is
                  currently too disorganized in her mental illness to care for
                  herself and her command auditory hallucinations put her
                  at serious, imminent risk of harm to self outside of the
                  secure environment of the hospital.

¶7         The trial court ordered that respondent be involuntarily committed for up to

     thirty days. Respondent appealed.

¶8         On appeal, respondent argued, in relevant part, that (1) the trial court violated

     her right to confrontation by incorporating the report of a non-testifying commitment

     physician and (2) the remaining findings of fact were insufficient to support the

     conclusion that she is dangerous to herself.2 The Court of Appeals affirmed the

     commitment order. The Court of Appeals recognized that respondent’s “right to

     confront and cross-examine witnesses may not be denied” but held that respondent

     did not preserve her confrontation argument because she “failed to object

     appropriately at the hearing” to the incorporation of Dr. Kirk’s report. In re R.S.H.,

     278 N.C. App. 605, 2021-NCCOA-369, ¶ 9 (unpublished). Nevertheless, even if

     respondent’s confrontation argument had been preserved and it were error, the Court

     of Appeals concluded that the unchallenged findings, based on the testimony of the

     witness at the hearing, were sufficient to support the commitment order. Id. ¶ 10.



           2  As previously discussed, the due process issue arising from an appeal of right is
     resolved based on our decision in In re J.R., 2022-NCSC-127. Thus, for purposes of this
     opinion, we discuss only the additional issues.
                                             IN RE R.S.H.

                                            2022-NCSC-131

                                          Opinion of the Court



¶9           Respondent petitioned this Court to consider (1) whether respondent failed to

       preserve her argument that incorporating the report of a non-testifying physician

       violated her confrontation right and (2) whether the trial court’s remaining findings

       were sufficient to support its commitment order. This Court granted respondent’s

       petition.

¶ 10         We first determine whether respondent failed to preserve her confrontation

       argument by not objecting to incorporation of Dr. Kirk’s report into the trial court’s

       commitment order. “[T]o preserve an issue for appellate review, a party must have

       presented to the trial court a timely request, objection, or motion, stating the specific

       grounds for the ruling the party desired the court to make . . . .” N.C. R. App. P.

       10(a)(1). A party does not fail to preserve an issue for appellate review, however,

       where the trial court acts on its own motion without prior notice and thereby denies

       the party the opportunity to object. Cf. State v. Lachat, 317 N.C. 73, 86, 343 S.E.2d

       872, 879 (1986) (concluding that the defendant was not required to go through the

       formality of objecting when declarations of mistrials were entered on the trial court’s

       own motion and without prior notice or warning to the defendant).

¶ 11         Here respondent did not fail to preserve her confrontation argument. The trial

       court acted on its own motion without informing the parties of its intention to

       incorporate Dr. Kirk’s report into the commitment order. After the close of the

       hearing, the trial court incorporated Dr. Kirk’s report by merely checking a box on
                                            IN RE R.S.H.

                                            2022-NCSC-131

                                          Opinion of the Court



       the Involuntary Commitment Order form. Accordingly, respondent did not have an

       opportunity to preserve the issue for appellate review.

¶ 12         Relatedly, we next consider whether the trial court violated respondent’s

       confrontation right by incorporating Dr. Kirk’s report into its findings of fact. This

       Court reviews decisions of the Court of Appeals for legal error. State v. Brooks, 337

       N.C. 132, 149, 446 S.E.2d 579, 590 (1994). Questions of law are reviewed de novo. See

       State v. Thomsen, 369 N.C. 22, 24, 789 S.E.2d 639, 641 (2016).

¶ 13         Subsection 122C-268(f) provides that “[c]ertified copies of reports and findings

       of commitment examiners and previous and current medical records are admissible

       in evidence, but the respondent’s right to confront and cross-examine witnesses may

       not be denied.” N.C.G.S. § 122C-268(f) (2021) (emphasis added). As such, a respondent

       must “be apprised of all the evidence received by the court and given an opportunity

       to test, explain, or rebut it.” In re Gupton, 238 N.C. 303, 304, 77 S.E.2d 716, 717–18

       (1953); see In re Wilson, 257 N.C. 593, 596–97, 126 S.E.2d 489, 492 (1962) (reversing

       a commitment order when the respondent was denied notice of a hearing on and the

       opportunity to challenge findings from her medical records that were used as the

       basis for her commitment).

¶ 14         Here the trial court incorporated Dr. Kirk’s report after the hearing concluded.

       Dr. Kirk did not testify at the hearing; the report was not formally offered or admitted

       into evidence; and the trial court did not inform respondent that it was incorporating
                                              IN RE R.S.H.

                                             2022-NCSC-131

                                           Opinion of the Court



       the report into its findings of fact. Accordingly, respondent could not cross-examine

       Dr. Kirk, challenge the findings in the report, or otherwise assert her confrontation

       right. The trial court thus violated respondent’s confrontation right by incorporating

       Dr. Kirk’s report into its findings of fact.

¶ 15          Incorporation of Dr. Kirk’s report was not prejudicial, however, because the

       trial court’s written findings of fact are supported by Dr. Brown’s testimony and are

       sufficient to support the trial court’s conclusion that respondent is a danger to herself.

       An error is not prejudicial unless a respondent demonstrates “that a different result

       would have likely ensued had the error not occurred.” Responsible Citizens v. City of

       Asheville, 308 N.C. 255, 271, 302 S.E.2d 204, 214 (1983). For involuntary commitment

       orders, the erroneous incorporation of an examination report is not prejudicial if the

       trial court’s remaining factual findings, based on competent evidence, support its

       ultimate finding that the statutory criteria for commitment have been met. See

       generally In re Moore, 234 N.C. App. 37, 42–45, 758 S.E.2d 33, 37–38 (citing In re

       Hogan, 32 N.C. App. 429, 433, 232 S.E.2d 492, 494 (1977)), disc. rev. denied, 367 N.C.

       527, 762 S.E.2d 202 (2014).

¶ 16          “To support an inpatient commitment order, the court shall find by clear,

       cogent, and convincing evidence that the respondent is mentally ill and dangerous to

       self . . . .” N.C.G.S. § 122C-268(j) (2021). An individual is a danger to herself if she

       has acted in a way that shows all of the following:
                                             IN RE R.S.H.

                                             2022-NCSC-131

                                         Opinion of the Court



                          I.     The individual would be unable, without care,
                          supervision, and the continued assistance of others
                          not otherwise available, to exercise self-control,
                          judgment, and discretion in the conduct of the
                          individual’s daily responsibilities and social
                          relations, or to satisfy the individual’s need for
                          nourishment, personal or medical care, shelter, or
                          self-protection and safety.

                          II.    There is a reasonable probability of the
                          individual’s suffering serious physical debilitation
                          within the near future unless adequate treatment is
                          given pursuant to this Chapter. A showing of
                          behavior that is grossly irrational[ or] of actions that
                          the individual is unable to control . . . shall create a
                          prima facie inference that the individual is unable to
                          care for himself or herself.

       N.C.G.S. § 122C-3(11)(a)(1) (2021).

¶ 17         Thus, the trial court must make findings that address both respondent’s

       current inability to care for herself and the probability that respondent would suffer

       serious physical debilitation in the future without treatment. To satisfy the second

       prong, the trial court’s findings must simply “indicate that respondent is a danger to

       [her]self in the future.” See In re Moore, 234 N.C. App. at 44–45, 758 S.E.2d at 38

       (emphasis added). While the trial court “must draw a nexus between past conduct

       and future danger” it “need not say the magic words ‘reasonable probability of future

       harm.’ ” In re J.P.S., 264 N.C. App. 58, 63, 823 S.E.2d 917, 921 (2019) (citing In re

       Whatley, 224 N.C. App. 267, 273, 736 S.E.2d 527, 531 (2012)).
                                               IN RE R.S.H.

                                              2022-NCSC-131

                                            Opinion of the Court



¶ 18           Respondent contends that the trial court’s factual findings, absent Dr. Kirk’s

       report, were insufficient to support its conclusion that respondent is a danger to

       herself. According to respondent, the trial court failed to make forward-looking

       findings demonstrating a reasonable probability that respondent would suffer serious

       physical debilitation in the near future under N.C.G.S. § 122C-3(11)(a)(1)(II).3

¶ 19           Appellate review of a commitment order “is limited to determining ‘(1) whether

       the court’s ultimate findings are indeed supported by the “facts” which the court

       recorded in its order as supporting its findings, and (2) whether in any event there

       was competent evidence to support the court’s findings.’ ” In re Moore, 234 N.C. App.

       at 42–43, 758 S.E.2d at 37 (quoting In re Hogan, 32 N.C. App. at 433, 232 S.E.2d at

       494).

¶ 20           The trial court’s findings of fact, based on Dr. Brown’s testimony, indicate that

       respondent is a danger to herself in the near future. The trial court found that

       respondent was suicidal, “continues to hear voices,” “shows no signs of improvement,”

       and “requires supervision.” Such findings are supported by competent evidence. Dr.

       Brown testified that respondent was “talking about hearing voices telling her to kill

       herself” and was “feeling like she can’t take it anymore and . . . wants to die.”




               3Respondent does not challenge the trial court’s finding that she is unable to care for
       herself under sub-subdivision I. Accordingly, that finding is binding on appeal. See In re
       Moore, 234 N.C. App. at 43, 758 S.E.2d at 37 (citing State v. Baker, 312 N.C. 34, 37, 320
       S.E.2d 670, 673 (1984)).
                                            IN RE R.S.H.

                                           2022-NCSC-131

                                         Opinion of the Court



       Moreover, according to Dr. Brown, respondent had “not really gotten better” yet and

       thus needed further supervision and adjustments to her medication. Dr. Brown

       explained that respondent generally “takes a long time to recover” and adjust to

       changes in medication “probably because she has spent a lot of time in these psychotic

       states.” The trial court’s findings, supported by Dr. Brown’s testimony, reflect the

       future risk that, without further inpatient treatment and supervision, respondent’s

       symptoms and suicidal thoughts would persist, and she would likely harm herself.

¶ 21         The trial court also found that respondent “told staff . . . she does not need

       medication” and was “unable to have rational discussions w[ith her] team about

       treatment/discharge.” These findings are supported by Dr. Brown’s testimony that

       respondent “does not think that she needs any more treatment,” but that to improve,

       respondent needs further inpatient treatment and medication adjustments that

       require close monitoring. The trial court’s findings indicate a reasonable probability

       of respondent suffering future harm to herself without continued care. Respondent

       did not believe she needed medication and could not communicate with her doctors

       about a treatment plan; yet, respondent’s symptoms and suicidal thoughts

       necessitated further inpatient care and supervision. See In re Zollicoffer, 165 N.C.

       App. 462, 469, 598 S.E.2d 696, 700 (2004) (affirming the trial court’s finding that the

       respondent was a danger to himself because he was not taking his medication or
                                            IN RE R.S.H.

                                            2022-NCSC-131

                                          Opinion of the Court



       cooperating with his medical team despite needing ongoing treatment and

       supervision).

¶ 22         Although the trial court erred by incorporating Dr. Kirk’s report, the trial

       court’s written findings, supported by Dr. Brown’s testimony in turn, support the trial

       court’s conclusion that respondent is dangerous to herself. As such, respondent

       cannot show “that a different result would have likely ensued had the error not

       occurred.” Responsible Citizens, 308 N.C. at 271, 302 S.E.2d at 214. The Court of

       Appeals thus correctly concluded that incorporation of the report was not prejudicial

       because the “findings support the conclusions and order.” In re R.S.H.,

       2021-NCCOA-369, ¶ 10.

¶ 23         In summary, regarding the due process issue, we affirm the Court of Appeals

       based on our decision in In re J.R., 2022-NCSC-127. The Court of Appeals, however,

       erred in deciding that respondent failed to preserve the objection to the trial court’s

       incorporation   of   the   non-testifying   physician’s   examination   report.   While

       incorporation of the report was error, nonetheless, the Court of Appeals correctly held

       that the trial court made sufficient findings of fact based on the evidence presented

       by the testifying witness to support its involuntary commitment decision. Therefore,

       the decision of the Court of Appeals is modified and affirmed.

             MODIFIED AND AFFIRMED.
                                            IN RE R.S.H.

                                           2022-NCSC-131

                                         Opinion of the Court



             Justices HUDSON, MORGAN, and EARLS dissent from the holding on the

       due process issue in this case for the reasons stated in Justice Earls’ dissenting

       opinion in In re J.R., 2022-NCSC-127.




             Justice EARLS concurring in part and dissenting in part.


¶ 24         I dissent from the majority’s holding on the due process issue in this case for

       the reasons stated in my dissenting opinion in In re J.R., 2022-NCSC-127.

             Justices HUDSON and MORGAN join in this opinion concurring in part and

       dissenting in part.